Case 1:20-cv-00039-CB Document 1-5 Filed 02/14/20 Page 1 of 10




           EXHIBIT D
Case 1:20-cv-00039-CB Document 1-5 Filed 02/14/20 Page 2 of 10
           Case 1:20-cv-00039-CB Document 1-5 Filed 02/14/20 Page 3 of 10


                                         ’ H-




   IN THE COURT OF COMMON PLEAS OF VENANGO COUNTY, PENNSYLVANIA
                                      CIVIL DIVISION
STEVEN G. EAKIN;
                         Plaintiff,                                          r-o
                                                                             era
                                                                             r-o
                                                                                       <">
                                                                                     ■■TO
                                                                             c=>
            vs.                                   CIV No. 972 - 2019   ;•    c.

                                                                             ro           1
                                                                                              •i
BOROUGH OF POLK, TOWNSHIP OF                                                 ,—J
FRENCHCREEK, EDWARD SHARP, JR.,                                                         c-i
and ALAN K. HELLER,
                                                                       <..
                                                                             cn
                         Defendants.                                         cr»


                                         NOTICE

       You have been sued in court. If you wish to defend against the claims set
forth in the following pages, you must take action within twenty (20) days after
this comptaint and notice are served, by entering a written appearance personally
or by attorney and filing in writing with the court your defenses or objections to
the ciaims,set forth against you. You are warned that if you fail to do so the case
may proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the complaint or for any
other claim or relief requested by the plaintiff. You may lose money or property
or other rights important to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

     IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

                         NORTHWESTERN LEGAL SERVICES
                                1001 State Street
                          Renaissance Centre, Suite 700
                               Erie, PA 16501-5704
                           Telephone: (814) 452-6949
                                 (800) 665-6957




                                                            iiienonTMdes°r         d9^50‘0£ 0£ uer
    t?'d          Z08£-Z£t7-n8
           Case 1:20-cv-00039-CB Document 1-5 Filed 02/14/20 Page 4 of 10

     IN THE COURT OF COMMON PLEAS OF VENANGO COUNTY, PENNSYLVANIA
                                      CIVIL DIVISION

STEVEN G. EAKIN,

                         Plaintiff,
                                                                            r—>
            VS.                                   CIV No. 972 - 2019                       o
                                                                            ::?■
BOROUGH OF POLK, TOWNSHIP OF
FRENCHCREEK, EDWARD SHARP, JR.,                                             ro
and ALAN K. HELLER,                                                                    ;

                         Defendants.                                         co      rr o
                                                                                     ..... ? C.”
                                                                             crt           -----i
                                                                             cn

       AND NOW, comes the Plaintiff, Steven G. Eakin, pro ser and files the within

Complaint pursuant to a Rule issued, and in support thereof states as follows:

                                       COMPLAINT

1.     Plaintiff, Steven G. Eakin, is an adult residing in Cranberry Township,

Venango County, Pennsylvania.

2.     Defendant, Borough of Polk, (hereinafter "Polk") is a municipality within

Venango County incorporated in 1886 under the laws and statutes of the

Commonwealth of Pennsyivania and maintains an address of 710 Main Street,

Polk, Pennsylvania 16342.

3.     Defendant, Frenchcreek Township, (hereinafter "Frenchcreek") is a

municipality within Venango County incorporated in 1806 under the laws and

statutes of the Commonwealth of Pennsylvania and maintains an address of 4507

Georgetown Road, Franklin, Pennsylvania 16323.

4.     Defendant, Edward Sharp, Jr., (hereinafter "Sharp") is an adult individual

residing at 1 West Ninth Street, Oil City, Pennsylvania 16301.




                  zose-ze^-ns                                iii   Bn°n t          dQZ-QO'OZ 0£ UBr
     Q'd
               Case 1:20-cv-00039-CB Document 1-5 Filed 02/14/20 Page 5 of 10

5.      Defendant, Alan K. Heller, (hereinafter "Heller") is an adult individual

residing at 1086 Patchel Run Road, Franklin, Pennsylvania 16323.

6.      At all relevant times hereto. Sharp was engaged as the chief of the Polk

Borough police department.

7.      At all relevant times hereto, Heller was engaged as the sergeant of the Polk

Borough police department.

8.      On or about April of 2006, Polk and Frenchcreek entered into an

intergovernmental cooperation agreement for the purpose of Polk to provide

police-related services to Frenchcreek.

9.      The April, 2006 Intergovernmental cooperation agreement between the two

municipalities was invalid for want of an ordinance by Frenchcreek.

10.     On or about July, 2018, Polk and Frenchcreek corrected the invalid

agreement by entering into a new intergovernmentaf cooperation agreement with

corresponding, respective adopted ordinances.

11.     On or about August 11, 2017, at or about 8:45 PM, Plaintiff was the subject

of an unlawful traffic stop conducted by Sharp on Georgetown Road in

Frenchcreek Township, Venango County, Pennsylvania.

12.         Plaintiff was unlawfully detained by Sharp for nearly forty-five minutes

awaiting the arrival of Heller.

13.     Plaintiff was further unlawfuMy detained by Heller for another forty-five

minutes.

14.         Plaintiff was unlawfully placed in handcuffs and transported by Heller to

UPMC Morthwest located in Seneca, Pennsylvania.




                                                                 III euon T qdesop   d93:S0‘0S 0£ UBr
      9'd             zose-zef-ns
            Case 1:20-cv-00039-CB Document 1-5 Filed 02/14/20 Page 6 of 10

15.     Under threat of sanctions, Heller demanded blood be drawn from Plaintiff’s

body.

16.     On or about September, 2017, Heller filed criminal charges against Plaintiff

for driving under the influence as a result of the unlawful traffic stop on August

11, 2017.

17.     At all relevant times hereto, Polk, Sharp and Heller lacked the lawful

authority to conduct police activities in Frenchcreek Township.

18.     At all relevant times hereto, Defendants knew, or should have known, the

intergovernmental cooperation agreement of April, 2006 was invalid and

unenforceable as a matter of law.

19.     On or about October 18, 2017, contrary to local rule V.C.R.Crim.P. 131.1(F)

of the Court of Common Pleas of Venango County, Pennsylvania, Defendants

Sharp and Heller caused or participated in an accelerated preliminary hearing to

be held prior to 9:00 A.M.

20.     As a result of the actions of Sharp and Heller on October 18, 2017, Plaintiff

was incarcerated for a period of two (2) days.

21.     On or about December of 2017 Defendants were placed on notice of the

invalid April, 2006 intergovernmental cooperation agreement.

22.     Plaintiff endured a public trial on February 14-15, 2019 resulting in a guilty

verdict for one count of driving under the influence.

23.     Plaintiff was sentenced to a period of incarceration of eight to twenty-four

months, Jess one day, plus a fine of $1,500, plus costs.




                                                              |||BWO!lTMd©sop    dzZ'.QO'OZ 0£uer
      Z'd          zose-zer-ns
             Case 1:20-cv-00039-CB Document 1-5 Filed 02/14/20 Page 7 of 10

24.     An appeal of Plaintiff's conviction is pending before the Pennsylvania

Superior Court.

25.     As a result of an alleged violation of Plaintiff's post-verdict bail conditions,

Plaintiff was incarcerated in the Venango County Jail from July 11 - September

14, 2019,

26.     The event set forth in paragraph number 25 hereinabove would not have

occurred if the Defendants would have acknowledged their lack of lawful authority

on and subsequent to August 11, 2017 to stop, detain, arrest and prosecute the

Plaintiff.

27.     As a direct or proximate cause of the [[legal actions of Defendants, Plaintiff

has suffered a loss of income of $13,320.00.

28.     As a direct or proximate cause of the illegal actions of Defendants, Plaintiff

has suffered a financial loss of more than $1,000.00 in costs and expenses.

29.     As a direct or proximate cause of the illegal actions of Defendants, Plaintiff

lost his liberty by being incarcerated in a jail facility for seventy-two (72) days.



                        FIRST COUNT AND CAUSE OF ACTION

30.     Paragraphs 1-29, inclusive, are hereby incorporated herein as though fully

set forth at length herein.

31.     The actions of Defendants violated Plaintiff's rights afforded under the 4th

and 14th Amendments to the United States Constitution by unlawfully stopping,

searching, detaining, arresting and prosecuting Pfaintiff when Defendants lacked

lawful authority to do so.




                                                                 HI enon -p qdesop   cteso'os oc uer
      8‘d           Z08£-Z£t7-H8
               Case 1:20-cv-00039-CB Document 1-5 Filed 02/14/20 Page 8 of 10

32,     As a direct or proximate cause of Defendants' actions. Plaintiff has suffered

and will continue to suffer public humiliation and embarrassment, anxiety, mental

anguish and financial foss.

        WHEREFORE, Plaintiff demands judgment in his favor and against the

Defendants in an amount in excess of Thirty-Five Thousand ($35,000) Dollars.

        JURY TRIAL DEMANDED.



                         SECOND COUNT AND CAUSE OF ACTION

33.         Paragraphs 1-32, inclusive, are hereby incorporated herein as though fully

set forth at length herein.

34.     The actions of Defendants violated Plaintiff's rights afforded under Article lf

Section 8 of the Pennsylvania Constitution by unlawfully stopping, searching,

detaining, arresting and prosecuting Plaintiff when Defendants lacked lawful

authority to do so.

35.     As a direct or proximate cause of Defendants' actions, Plaintiff has suffered

and will continue to suffer public humifiation and embarrassment, anxiety, mentai

anguish and financial loss.

            WHEREFORE, Plaintiff demands judgment in his favor and against the

Defendants in an amount in excess of Thirty-Five Thousand ($35,000) Dollars.

            JURY TRIAL DEMANDED.




                                                               HI euon T Md0Sor   dZ.2:Q0 ‘02 0£uer
      6'd             Z09£-Z£t-H9
             Case 1:20-cv-00039-CB Document 1-5 Filed 02/14/20 Page 9 of 10

                       THIRD COUNT AND CAUSE OF ACTION

36.      Paragraphs 1-35, inclusive, are hereby incorporated herein as though fully

set forth at length herein.

37.      On October 18, 2017, Defendants Sharp and Heller engaged in a scheme to

officially oppress Plaintiff's right to a preliminary hearing by accelerating the

holding of a preliminary hearing in Plaintiff's absence before 9:00 A.M. which Is

the time prescribed by local rule V.CR.Crim.P. 131.1(F) for hearing cases to

commence.

38.      As a direct or proximate cause of Defendant Sharp's and Heller's act of

official oppression, Plaintiff was incarcerated on October 18, 2017, resulting in the

loss of liberty for two days.

39.      As a direct or proximate cause of Defendants' actions. Plaintiff has suffered

and will continue to suffer public humiliation and embarrassment, anxiety, mental

anguish and financial loss.

         WHEREFORE, Plaintiff demands judgment in his favor and against the

Defendants in an amount in excess of Thirty-Five Thousand ($35,000) Dollars.

         JURY TRIAL DEMANDED.

                                       Respectfully submitted.




                                       Steven G. Eakin, Plaintiff, pro se
                                       563 Bucktaif Road
                                       Franklin, PA 16323
                                       Phone: (814) 673-2083




                                                              HI e\\o\-\ T qdesop   d82:Q0 ‘02 0£uer
      (H’d          Z08£-Z£t-n8
          Case 1:20-cv-00039-CB Document 1-5 Filed 02/14/20 Page 10 of 10


                                    VERIFICATION

     Ir the undersigned, hereby verify the information contained in the foregoing
Complaint is true and correct to the best of my information, knowledge and belief.
I understand these statements are made subject to the penalties of 18 Pa.C.S.
§4904 relating to unsworn falsification to authorities.



                                                 Steven G. Eakin

Dated: January 27, 2020


                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Complaint has
been transmitted to the following parties by United States Mail, first class on
Monday, January 27, 2020:

         Borough of Pofk              Township of Frenchcreek
         710 Main Street              4507 Georgetown Road
         Polk, PA 16342               Franklin, PA 16323


         Edward Sharp, Jr.            Alan K. Heller
         1 West 9th Street            1086 Patchel Run Road
         Oil City, PA 16301           Franklin, PA 16323


         Nicole C. Freiler, Esq.
         BURNS WHITE, LLC
         100 Four Falls, Suite 515
         1001 Conshohocken State Road
         West Conshohocken, PA 19428




                                             CM                                 f


                                                 Steven G. Eakin

Dated: January 27, 2020




                  Z08£-Z£t-n8                              III BH°n T Mclesop       dss'.go'os oc uer
  I4'd
